
	
		I
		112th CONGRESS
		2d Session
		H. R. 6366
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2012
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To prevent foreclosure of home mortgages and provide for
		  the affordable refinancing of mortgages held by Fannie Mae and Freddie Mac
		  through mortgages having 50-year terms to maturity.
	
	
		1.Short titleThis Act may be cited as the
			 Flexible Refinancing for American
			 Families Act of 2012.
		2.Affordable 50-year
			 refinancing of mortgages owned or guaranteed by Fannie Mae and Freddie
			 Mac
			(a)AuthorityThe Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation shall each carry out a program
			 under this section to provide for the refinancing of qualified mortgages on
			 single-family housing owned by such enterprise through a refinancing mortgage
			 having a 50-year term, and for the purchase of and securitization of such
			 refinancing mortgages, in accordance with this section and policies and
			 procedures that the Director of the Federal Housing Finance Agency shall
			 establish. Such program shall require such refinancing of a qualified mortgage
			 upon the request of the mortgagor made to the applicable enterprise and a
			 determination by the enterprise that the mortgage is a qualified
			 mortgage.
			(b)Qualified
			 mortgageFor purposes of this section, the term qualified
			 mortgage means a mortgage, without regard to whether the mortgagor is
			 current on or in default on payments due under the mortgage, that—
				(1)is an existing first mortgage that was made
			 for purchase of, or refinancing another first mortgage on, a one- to
			 four-family dwelling, including a condominium or a share in a cooperative
			 ownership housing association, that is occupied by the mortgagor as the
			 principal residence of the mortgagor;
				(2)is owned or
			 guaranteed by the Federal National Mortgage Association or the Federal Home
			 Loan Mortgage Corporation; and
				(3)was originated on
			 or before the date of the enactment of this Act.
				(c)Refinancing
			 mortgageFor purposes of this
			 section, the term refinancing mortgage means a mortgage that
			 meets the following requirements:
				(1)Refinancing of
			 qualified mortgageThe
			 principal loan amount repayment of which is secured by the mortgage shall be
			 used to satisfy all indebtedness under an existing qualified mortgage.
				(2)Single-family
			 housingThe property that is subject to the mortgage shall be the
			 same property that is subject to the qualified mortgage being
			 refinanced.
				(3)50-year term
			 with 30-year call optionThe
			 mortgage shall have a term to maturity of 50 years from the date of the
			 beginning of the amortization of the mortgage and shall fully amortize over
			 such term, except that the mortgagee may, at the sole option of the mortgagee,
			 require payment in full of all amounts of principal and interest owed under the
			 mortgage on the date that is 30 years after the date of the beginning of the
			 amortization of the mortgage, but only if the mortgagee provides written notice
			 to the mortgagor of such acceleration of indebtedness not fewer than 90 days in
			 advance of such acceleration.
				(4)Interest
			 rateThe mortgage shall bear interest at a single rate that is
			 fixed for the entire term of the mortgage, which shall be equivalent to the
			 premium received by the enterprise on the qualified mortgage being refinanced
			 plus the cost of selling a newly issued mortgage having comparable risk and
			 term to maturity in a mortgage-backed security, as such rate may be increased
			 to the extent necessary to cover, over the term to maturity of the mortgage,
			 any fee paid to the servicer pursuant to subsection (d), the cost of any title
			 insurance coverage issued in connection with the mortgage, and, as determined
			 by the Director, a portion of any administrative costs of the program under
			 this section as may attributable to the mortgage.
				(5)Waiver of
			 prepayment penaltiesAll penalties for prepayment or refinancing
			 of the qualified mortgage that is refinanced by the mortgage, and all fees and
			 penalties related to the default or delinquency on such mortgage, shall have
			 been waived or forgiven.
				(6)Prohibition on
			 borrower feesThe servicer conducting the refinancing shall not
			 charge the mortgagor any fee for the refinancing of the qualified mortgage
			 through the refinancing mortgage.
				(7)Title
			 insuranceThe fee for title insurance coverage issued in
			 connection with the mortgage shall be reasonable in comparison with fees for
			 such coverage available in the market for mortgages having similar
			 terms.
				(d)Fee to
			 servicerFor each qualified
			 mortgage of an enterprise that the servicer of the qualified mortgage
			 refinances through a refinancing mortgage pursuant to this section, the
			 enterprise shall pay the servicer a fee not exceeding $1,000.
			(e)No
			 appraisalThe enterprises may not require an appraisal of the
			 property subject to a refinancing mortgage to be conducted in connection with
			 such refinancing.
			(f)TerminationThe requirement under subsection (a) for
			 the enterprises to refinance qualified mortgages shall not apply to any request
			 for refinancing made after the expiration of the one-year period beginning on
			 the date of the enactment of this Act.
			(g)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)DirectorThe
			 term Director means the Director of the Federal Housing Finance
			 Agency.
				(2)EnterpriseThe
			 term enterprise means the Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation.
				(h)RegulationsThe
			 Director shall issue any regulations or guidance necessary to carry out the
			 program under this section.
			
